The opinion of the court was delivered by
Smith, J.
— The only question before the court below was, and it is the only question here, whether Sample Taylor had such an interest in the land mentioned in this ejectment, under the above-mentioned will, and' deed, as is by law subject to the lien of a judgment, and such as may be sold by execution against. him for the payment of his debts? There never has been a question, or doubt, as to the intention of the testator. He manifestly designed to secure to his son, Sample Taylor, the enjoyment of the rents, issues, and profits of the land, during his life, in such a manner, that they should not be subject to be sold for the payment of his debts; and, he constituted his. executors special trustees, to carry that intention into effect. The Court of Common Pleas correctly decided, that this was not a case within the statute of uses. It was necessary that the executors should take the legal estate for the purposes, of the trust, in order to give effect to the testator’s intention; and, they were, therefore, properly held to bé entitled to use and occupy the land, to let it, or to have it tilled and worked, so as to enable them to comply with the disposition of the testator, in regard to the applicátion of the rents, issues, and profits to Sample Taylor. A different construction would make the beneficial interest, which the testator intended to provide for his son, subject to be sold for his .debts, when he -expressly declared, that it should not be so sübject> *37and would thus set up a new will in place of that which it affected to interpret. ’
The intention of the testator ascertained, the only question is, whether his disposition is contrary to law. A man may, undoubtedly, so dispose of his land as to secure to the object of his bounty, and to him exclusively, the annual profits. The mode in which he accomplishes such a purpose, is by.creating a trust estate, explicitly '•designathig the uses, and-defining .the powers of the trustees. All this, we think, has been sufficiently effected in the case under consideration. Nor is such a provision contrary to the policy of the law, or to any act of assembly. Creditors cannot complain, because they are bound to know the foundation upon which they extend their credit. The act of assembly, cited from 1 Smith’s Laws, 7,. does not apply, the land in.question not being the land of Sample Taylor, the defendant. He has no life estate in it, nor any interest which is subject to be sold for the payment .of his debts. The benefit he derives under the will of, his father,, is. merely the right of receiving from the trustees, thé rents and profits of the premises, which they hold under the deed from John Graham and wife; to the perception óf those rents'and profits, they are in the first place entitled, for the purpose of fulfilling their trust.
We.are of opinion, that thfe judgment of the Court of Common Pleas, was correct, and ought to be affirmed.
Top, J., dissented.
Judgment affirmed.